

EXHIBIT 10.3
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II)
UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED THAT THE TRANSFEROR
PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM OF SELLER AND
BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH
RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE
EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE
SECURITIES.
 
CLASS A COMMON STOCK PURCHASE WARRANT
ADVANCED PHOTONIX, INC.
 
Warrant No.: 31
Warrant Shares: 178,132
Issue Date: November 30, 2010
 
THIS CLASS A COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for
value received, Steven Williamson, the registered holder hereof (“Holder”) is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the Issue Date set
forth above (the “Issue Date”) and on or prior to the close of business on the
five year anniversary of Issue Date (the “Termination Date”) but not thereafter,
to subscribe for and purchase from Advanced Photonix, Inc., a Delaware
corporation (the “Company”), up to 89,064 shares (as subject to adjustment
hereunder, the “Warrant Shares”) of Common Stock. The purchase price of one
share of Common Stock under this Warrant shall be equal to the Exercise Price,
as defined in Section 2.b.
 
7. Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings set forth in that certain Amended and Restated Securities
Purchase Agreement (the “SPA”), dated November 29, 2010, by and among the
Company and the purchasers signatory thereto.
 
2
 

--------------------------------------------------------------------------------

 

8. Exercise.
 
             a. Subject to Section 2.e, exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, at any time or
times on or after the Issue Date and on or before the Termination Date by
delivery to the principal office of the Company (or such other office or agency
of the Company as it may designate by notice in writing to the registered Holder
at the address of such Holder appearing on the Warrant Register) of a duly
executed facsimile copy of the Notice of Exercise Form annexed hereto. Within
three (3) Trading Days following the date of exercise as aforesaid, Holder shall
deliver the aggregate Exercise Price for the shares specified in the applicable
Notice of Exercise by wire transfer unless the cashless exercise procedure
specified in Section 2.c below is specified in the applicable Notice of
Exercise. Notwithstanding anything herein to the contrary, Holder shall not be
required to physically surrender this Warrant to the Company until Holder has
purchased all of the Warrant Shares available hereunder and the Warrant has been
exercised in full, in which case, Holder shall surrender this Warrant to the
Company for cancellation within three (3) Trading Days of the date the final
Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. The Company shall deliver any objection to any Notice of
Exercise Form within two (2) Business Days of receipt of such notice. In the
event of any dispute or discrepancy, the records of the Company shall be
controlling and determinative in the absence of manifest error. Holder and any
assignee, by acceptance of this Warrant, acknowledge and agree that, by reason
of the provisions of this paragraph, following the purchase of a portion of the
Warrant Shares hereunder, the number of Warrant Shares available for purchase
hereunder at any given time may be less than the amount stated on the face
hereof.
 
          b. Exercise Price. The exercise price per share of the Common Stock
under this Warrant shall be $1.404, subject to adjustment hereunder (the
“Exercise Price”).
 
          c. Cashless Exercise. The Holder and any assignee (i) may elect to
exercise, and (ii) if at the time of exercise, an available exemption from the
registration requirements of the Securities Act (other than the exemption from
such registration requirements afforded by Section 3(a)(9) of the Securities
Act) is not available, shall be deemed to have elected to exercise, this
Warrant, in whole or in part, at such time by means of a “cashless exercise” in
which Holder shall be entitled to receive a certificate for the number of
Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:
 

       (A)  =         the VWAP on the Trading Day immediately preceding the date
on which Holder elects to exercise this Warrant by means of a “cashless
exercise,” as set forth in the applicable Notice of Exercise;             (B)
 =    the Exercise Price of this Warrant, as adjusted hereunder; and            
(X)  =    the number of Warrant Shares that would be issuable upon exercise of
this Warrant in accordance with the terms of this Warrant if such exercise were
by means of a cash exercise rather than a cashless exercise.


3
 

--------------------------------------------------------------------------------

 

          d. Mechanics of Exercise.
 
               i. Delivery of Certificates Upon Exercise. Certificates for
shares purchased hereunder shall be transmitted by the Transfer Agent to Holder
(1) by crediting the account of Holder’s prime broker with The Depository Trust
Company through its Deposit/Withdrawal at Custodian system (“DWAC”) if the
Company is then a participant in such system and either (x) an available
exemption from the registration requirements of the Securities Act (other than
the exemption from such registration requirements afforded by Section 3(a)(9) of
the Securities Act) is available or (y) this Warrant is being exercised via
cashless exercise, or otherwise (2) by physical delivery to the address
specified by Holder in the Notice of Exercise by the date that is three (3)
Trading Days after the latest of (A) the delivery to the Company of the Notice
of Exercise, (B) surrender of this Warrant (if required) and (C) payment of the
aggregate Exercise Price as set forth above (including by cashless exercise)
(such date, the “Warrant Share Delivery Date”). The Warrant Shares shall be
deemed to have been issued, and Holder or, subject to compliance with Section
4.a, any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised, with payment to the Company of the Exercise Price
(or by cashless exercise) and all taxes required to be paid by Holder, if any,
pursuant to Section 2.d.iv prior to the issuance of such shares, having been
paid.
 
               ii. Delivery of New Warrants Upon Exercise. If this Warrant shall
have been exercised in part, the Company shall, at the request of a Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant; provided, however, that no such surrender shall
be required for partial exercise of this Warrant as provided in Section 2.a
hereof.
 
               iii. No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Exercise Price.
 
               iv. Charges, Taxes and Expenses. Issuance of certificates for
Warrant Shares shall be made without charge to Holder for any issue or transfer
tax or other incidental expense in respect of the issuance of such certificate,
all of which taxes and expenses shall be paid by the Company, and such
certificates shall be issued in the name of Holder or, subject to compliance
with Section 4.a, in such name or names as may be directed by Holder; provided,
however, that in the event certificates for Warrant Shares are to be issued in a
name other than the name of Holder, (x) this Warrant when surrendered for
exercise shall be first transferred in compliance with Section 4.a, and (y) the
Company may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental thereto. Holder shall be
responsible for all other tax liability or expense that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.
 
          e. Holder’s Exercise Limitations. To the extent that the issuance of
the Warrant Shares hereunder would fail to qualify for an exemption from the
registration requirements of the Securities Act (other than the exemption from
the registration requirements afforded by Section 3(a)(9) of the Securities
Act), the Company shall not effect any exercise of this Warrant, and a Holder
shall not have the right to exercise any portion of this Warrant, except in
accordance with the cashless exercise provisions set forth in Section 2.c.
 
4
 

--------------------------------------------------------------------------------

 

          f. Legends. Certificates evidencing Warrant Shares shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form, until such time as they are not required
under Section 2.g or applicable law:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II)
UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED THAT THE TRANSFEROR
PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM OF SELLER AND
BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH
RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE
EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE
SECURITIES.
 
          g. Removal of Legends. The restrictive legend set forth in Section 2.f
above shall be removed and the Company shall issue a certificate or instrument
representing such Warrant Shares without such restrictive legend or any other
restrictive legend to Holder upon which it is stamped, if (i) such Warrant
Shares are registered for resale under the Securities Act, (ii) such Warrant
Shares are sold or transferred pursuant to Rule 144 (if the transferor is not an
affiliate of the Company), or (iii) such Warrant Shares are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(c)(2),
if applicable) as to such Warrant Shares and without volume or manner-of-sale
restrictions. Following the date Rule 144 becomes available for the resale of
Warrant Shares without the requirement for the Company to be in compliance with
the current public information required under 144(c)(1) (or Rule 144(c)(2), if
applicable) as to Warrant Shares and without volume or manner-of-sale
restrictions, the Company shall instruct the Transfer Agent to remove the legend
from Warrant Shares and shall cause its counsel to issue any legend removal
opinion required by the Transfer Agent. Any fees (with respect to the Transfer
Agent, Company counsel or otherwise) associated with the issuance of such
opinion or the removal of such legend shall be borne by the Company. If a legend
is no longer required pursuant to the foregoing, the Company will no later than
three (3) trading days following the delivery by Holder to the Transfer Agent
(with notice to the Company) of a legended certificate or instrument
representing such Warrant Shares (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer) and, in the case of clauses (ii) and (iii) of the first
sentence of this Section 2.g, a representation letter (in the form of seller and
broker representation letters) that such securities may be sold pursuant to Rule
144), deliver or cause to be delivered to Holder a certificate or instrument (as
the case may be) representing such Warrant Shares that is free from all
restrictive legends. The Company may not make any notation on its records or
give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 2.g.
 
5
 

--------------------------------------------------------------------------------

 

9. Certain Adjustments. The Exercise Price shall be subject to adjustment as
follows:
 
          a. Adjustment upon Issuance of shares of Common Stock. If and whenever
on or after the Issue Date the Company issues or sells, or in accordance with
this Section 3.a is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding shares of Common Stock deemed to
have been issued by the Company in connection with any Excluded Securities) for
a consideration per share less than a price equal to the Exercise Price in
effect immediately prior to such issue or sale or deemed issuance or sale (the
Exercise Price in effect immediately prior to such issue or sale or deemed
issuance or sale, the “Applicable Price” and such issuance or sale or deemed
issuance or sale, a “Dilutive Issuance”), then immediately after such Dilutive
Issuance, the Exercise Price then in effect shall be reduced, subject to
compliance with Section 3.a.vi, to the product of (A) the Applicable Price and
(B) the quotient determined by dividing (1) the sum of (I) the number of Common
Stock Deemed Outstanding immediately prior to such Dilutive Issuance plus (II)
the number of shares of Common Stock that the consideration, if any, received by
the Company upon such Dilutive Issuance would purchase at the Applicable Price,
by (2) the number of Common Stock Deemed Outstanding immediately after such
Dilutive Issuance. For purposes of determining the adjusted Exercise Price under
this Section 3.a, the following shall be applicable:
 
               i. Issuance of Options. If the Company in any manner grants any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such shares of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section 3.a.i, the “lowest price per share for which one share
of Common Stock is issuable upon exercise of such Options or upon conversion,
exercise or exchange of such Convertible Securities” shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the granting or sale
of the Option, upon exercise of the Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option. No
further adjustment of the Exercise Price shall be made upon the actual issuance
of such shares of Common Stock or of such Convertible Securities upon the
exercise of such Options or upon the actual issuance of such shares of Common
Stock upon conversion, exercise or exchange of such Convertible Securities.
 
               ii. Issuance of Convertible Securities. If the Company in any
manner issues or sells any Convertible Securities and the lowest price per share
for which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Price, then such share of shares of
Common Stock shall be deemed to be outstanding and to have been issued and sold
by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this Section 3.a.ii,
the “lowest price per share for which one share of Common Stock is issuable upon
the conversion, exercise or exchange” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to one share of Common Stock upon the issuance or sale of the
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security. No further adjustment of the Exercise Price shall be made
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of this Warrant has been or is to be made pursuant to other
provisions of this Section 3.a, no further adjustment of the Exercise Price
shall be made by reason of such issue or sale.
 
6
 

--------------------------------------------------------------------------------

 

               iii. Change in Option Price or Rate of Conversion. If the
purchase price provided for in any Options, the additional consideration, if
any, payable upon the issuance, conversion, exercise or exchange of any
Convertible Securities, or the rate at which any Convertible Securities are
convertible into or exercisable or exchangeable for shares of Common Stock
increases or decreases at any time, the Exercise Price in effect at the time of
such increase or decrease shall be adjusted to the Exercise Price which would
have been in effect at such time had such Options or Convertible Securities
provided for such increased or decreased purchase price, additional
consideration or increased or decreased conversion rate, as the case may be, at
the time initially granted, issued or sold. For purposes of this Section
3.a.iii, if the terms of any Option or Convertible Security that was outstanding
as of the date of issuance of this Warrant are increased or decreased in the
manner described in the immediately preceding sentence, then such Option or
Convertible Security and the shares of Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such increase or decrease. No adjustment pursuant to this Section
3.a shall be made if such adjustment would result in an increase of the Exercise
Price then in effect.
 
               iv. Calculation of Consideration Received. In case any Option is
issued in connection with the issuance or sale of other securities of the
Company, together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for a consideration of $0.01. If any shares
of Common Stock, Options or Convertible Securities are issued or sold or deemed
to have been issued or sold for cash, the consideration received therefor will
be deemed to be the net amount received by the Company therefor. If any shares
of Common Stock, Options or Convertible Securities are issued or sold for a
consideration other than cash, the amount of such consideration received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the Closing Sale Price of such security on the
date of receipt. If any shares of Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities, as the case may
be, and as set forth in the documentation related to such merger. The fair value
of any consideration other than cash or securities will be determined jointly by
the Company and the Holder. If such parties are unable to reach agreement within
ten (10) days after the occurrence of an event requiring valuation (the
“Valuation Event”), the fair value of such consideration will be determined
within five (5) Business Days after the tenth day following the Valuation Event
by an independent, reputable appraiser jointly selected by the Company and the
Holder. The determination of such appraiser shall be final and binding upon all
parties absent manifest error and the fees and expenses of such appraiser shall
be borne by the Company.
 
               v. Record Date. If the Company takes a record of the holders of
shares of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in shares of Common Stock, Options or in
Convertible Securities or (B) to subscribe for or purchase shares of Common
Stock, Options or Convertible Securities, then such record date will be deemed
to be the date of the issue or sale of the shares of Common Stock deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
7
 

--------------------------------------------------------------------------------

 

               vi. No adjustment pursuant to this Section 3.a shall cause the
Exercise Price to be less than $1.17, as adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction.
 
          b. Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays, a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (exclusive of
any Warrant Shares), to which all holders of its Common Stock are entitled, (ii)
subdivides outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (iv) issues by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
in each case the Exercise Price then in effect shall be reduced to the product
of (A) such then-effective Exercise Price and (B) the quotient determined by
dividing the number of shares of Common Stock (excluding treasury shares, if
any) outstanding immediately before such event by the number of shares of Common
Stock outstanding immediately after such event. Any adjustment made pursuant to
this Section 3.a shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification.
 
          c. Subsequent Rights Offerings. If the Company, at any time while the
Warrant is outstanding, shall issue rights, options or warrants to all holders
of Common Stock (and not to Holder) entitling them to subscribe for or purchase
shares of Common Stock at a price per share less than the Exercise Price on the
record date mentioned below, then the Exercise Price then in effect shall be
reduced to the product of (A) such then-effective Exercise Price multiplied by a
fraction, of which the denominator shall be the number of shares of the Common
Stock outstanding on the date of issuance of such rights, options or warrants
plus the number of additional shares of Common Stock offered for subscription or
purchase, and of which the numerator shall be the number of shares of the Common
Stock outstanding on the date of issuance of such rights, options or warrants
plus the number of shares which the aggregate offering price of the total number
of shares so offered (assuming receipt by the Company in full of all
consideration payable upon exercise of such rights, options or warrants) would
purchase at such then-effective Exercise Price. Such adjustment shall be made
whenever such rights, options or warrants are issued, and shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such rights, options or warrants.
 
          d. Pro Rata Distributions. If the Company, at any time while this
Warrant is outstanding, shall distribute to all holders of Common Stock (and not
to Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security, then
in each such case the Exercise Price then in effect shall be reduced by
multiplying the Exercise Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution by
a fraction of which the denominator shall be the Exercise Price determined as of
the record date mentioned above, and of which the numerator shall be such
Exercise Price on such record date less the then per share fair market value at
such record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of the Common Stock as
determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to Holder of the portion
of assets or evidences of indebtedness so distributed or such subscription
rights applicable to one share of Common Stock. Such adjustment shall be made
whenever any such distribution is made and shall become effective immediately
after the record date mentioned above.
 
8
 

--------------------------------------------------------------------------------

 

          e. Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, (v) the Company, directly or
indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
Holder shall have the right to receive, for each Warrant Share that would have
been issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, at the option of Holder, the number of shares of Common
Stock of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such Fundamental Transaction. For purposes of
any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Warrant in
accordance with the provisions of this Section 3.e. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein.
 
9
 

--------------------------------------------------------------------------------

 

          f. Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.
 
          g. Notice to Holder.
 
               i. Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall promptly
mail to Holder a notice setting forth the Exercise Price after such adjustment
setting forth a brief statement of the facts requiring such adjustment. No
adjustment in the Exercise Price shall be required unless such adjustment would
require an increase or decrease of at least $0.01 in such price; provided,
however, that any adjustment which by reason of this Section 3.g.i is not
required to be made shall be carried forward and taken into account in any
subsequent adjustments under this Section 3. No adjustment need be made for a
change in the par value or no par value of the Company’s Common Stock.
 
               ii. Notice to Allow Exercise by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Company or any of its
subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. Holder shall remain
entitled to exercise this Warrant during the period commencing on the date of
such notice to the effective date of the event triggering such notice except as
may otherwise be expressly set forth herein.
 
10
 

--------------------------------------------------------------------------------

 

10. Transfer of Warrant.
 
          a. Transferability.
 
               i. Subject to the provisions of the legend set forth on the first
page hereof, this Warrant may be offered for sale, sold, transferred or assigned
without the consent of the Company.
 
               ii. If this Warrant is to be transferred pursuant to Section
4.a.i, Holder shall surrender this Warrant at the principal office of the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of such Holder
appearing on the Warrant Register) for cancellation, whereupon the Company will
forthwith issue and deliver upon the order of Holder a new Warrant (in
accordance with Section 4.b), registered as Holder may request, representing the
right to purchase the number of Warrant Shares being transferred by Holder and,
if less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 4.b) to Holder
representing the right to purchase the number of Warrant Shares not being
transferred.
 
          b. New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names (provided, however, that if
such new Warrants are to be issued in the name of a Person other than Holder,
the Warrant must first be transferred in compliance with Section 4.a), and
denominations in which new Warrants are to be issued, signed by Holder or its
agent or attorney. Subject to compliance with Section 4.a, as to any transfer
which may be involved in such division or combination, the Company shall execute
and deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to
be divided or combined in accordance with such notice. All Warrants issued on
transfers or exchanges shall be dated the initial issuance date of this Warrant
and shall be identical with this Warrant except as to the number of Warrant
Shares issuable pursuant thereto.
 
          c. Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to
Holder, and for all other purposes, absent actual notice to the contrary.
 
11. Miscellaneous.
 
          a. No Rights as Stockholder Until Exercise. This Warrant does not
entitle Holder to any voting rights, dividends or other rights as a stockholder
of the Company prior to the exercise hereof as set forth in Section 2.d.i.
 
          b. Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
11
 

--------------------------------------------------------------------------------

 

          c. Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
          d. Authorized Shares.
 
               i. The Company covenants that, during the period the Warrant is
outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the Trading Market upon which the Common
Stock may be listed.
 
               ii. Except and to the extent as waived or consented to by Holder,
the Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times assist in the carrying out of
all such terms and in the taking of all such actions as may be necessary or
appropriate to protect the rights of Holder as set forth in this Warrant against
impairment. Without limiting the generality of the foregoing, the Company will
(i) not increase the par value of any Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value,
(ii) take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant and (iii) use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof, as may be necessary to
enable the Company to perform its obligations under this Warrant.
 
               iii. Before taking any action which would result in an adjustment
in the number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.
 
          e. Governing Law; Jurisdiction; Waiver of Jury Trial. This Warrant
shall be governed in all respects, including validity, interpretation and
effect, by the internal laws of the State of Delaware, without giving effect to
any of the conflicts of law principles which would result in the application of
the substantive law of another jurisdiction. Holder agrees that the U.S.
District Court for the Eastern District of Michigan or if such court does not
have jurisdiction, to the courts of the State of Michigan located in Washtenaw
County, shall have exclusive jurisdiction over any dispute or controversy
arising out of or relating to this Warrant and any judgment, determination,
arbitration award, finding or conclusion reached or rendered in any other
jurisdiction shall be null and void between the Holder and the Company. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Warrant or the transactions contemplated
hereby.
 
12
 

--------------------------------------------------------------------------------

 

          f. Interpretation. This Warrant shall not be interpreted or construed
with any presumption against the party causing this Warrant to be drafted.
 
          g. Restrictions. Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant will have restrictions upon resale imposed by
state and federal securities laws.
 
          h. Nonwaiver. No course of dealing or any delay or failure to exercise
any right hereunder on the part of Holder shall operate as a waiver of such
right or otherwise prejudice Holder’s rights, powers or remedies.
 
          i. Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
or prior to 5:00 p.m. (New York City time) on a Trading Day, (ii) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile on a day that is not a Trading Day or later than 5:00
p.m. (New York City time) on any Trading Day, (iii) the Trading Day following
the date of mailing, if sent by nationally recognized overnight courier service,
or (iv) upon actual receipt by the party to whom such notice is required to be
given. The addresses for such notices or communications shall be: (a) if to the
Company, to Advanced Photonix, Inc., 2925 Boardwalk, Ann Arbor, MI 48104,
Attention: Chief Executive Officer, Facsimile No.: (734) 998-3474 (or such other
address as the Company shall indicate in writing in accordance with this Section
5) or (b) if to Holder, to the address or facsimile number appearing on the
Warrant Register (or such other address as Holder shall indicate in writing in
accordance with this Section 5).
 
          j. Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
          k. Remedies. Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
          l. Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by any such Holder or holder of Warrant
Shares.
 
          m. Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and Holder.
 
13
 

--------------------------------------------------------------------------------

 

          n. Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
          o. Headings. The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.
 
12. Definitions. For the purposes of this Warrant, the following terms have the
following meanings:
 
          a. “Affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person as such terms are used in and construed under Rule 405
under the Securities Act.
 
          b. “Alternate Consideration” has the meaning set forth in Section 3.e.
 
          c. “Applicable Price” has the meaning set forth in Section 3.a.
 
          d. “Bloomberg” means Bloomberg L.P.
 
          e. “Business Day” means any day except any Saturday, any Sunday, any
day which is a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.
 
          f. “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:02 p.m., New York City time, as reported by
Bloomberg, or, if the Principal Market is not the principal securities exchange
or Trading Market for such security, the last closing bid price or last trade
price, respectively, of such security on the principal securities exchange or
Trading Market where such security is listed or traded as reported by Bloomberg,
or if the foregoing do not apply, the last closing bid price or last trade
price, respectively, of such security on the OTC Bulletin Board for such
security as reported by Bloomberg, or, if no closing bid price or last trade
price, respectively, is reported for such security by Bloomberg, the average of
the bid prices, or the ask prices, respectively, of any market makers for such
security as reported in the “Pink Sheets” published by Pink OTC Markets, Inc.
(or a similar organization or agency succeeding to its functions of reporting
prices). If the Closing Bid Price or the Closing Sale Price cannot be calculated
for a security on a particular date on any of the foregoing bases, the Closing
Bid Price or the Closing Sale Price, as the case may be, of such security on
such date shall be the fair market value as mutually determined by the Company
and the Holder. All such determinations are to be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.
 
          g. “Commission” means the United States Securities and Exchange
Commission.
 
14
 

--------------------------------------------------------------------------------

 

          h. “Common Stock” means the Company’s Class A Common Stock, par value
$0.001 a share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
     “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock issuable upon exercise in full of any rights of exercise
or conversion in respect of Options and Convertible Securities, respectively,
regardless of whether the Options or Convertible Securities are actually
exercisable convertible at such time, but excluding any shares of Common Stock
owned or held by or for the account of the Company or issuable upon conversion
and exercise, as applicable, of the Warrants.
 
          i. “Company” has the meaning set forth in the preamble.
 
          j. “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
          k. “Dilutive Issuance” has the meaning set forth in Section 3.a.
 
          l. “DWAC” has the meaning set forth in Section 2.d.i.
 
          m. “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
          n. “Excluded Securities” means any Common Stock issued or issuable:
(i) in connection with any equity incentive or similar plan designed primarily
for the benefit of the directors, officers and employees of the Company and
which has been approved by the board of directors and stockholders of the
Company; (ii) upon the exercise of the Warrants; (iii) pursuant to a bona fide
firm commitment underwritten public offering with a nationally recognized
underwriter which generates gross proceeds to the Company in excess of
$10,000,000 (other than an “at-the-market offering” as defined in Rule 415(a)(4)
under the 1933 Act and “equity lines”); (iv) in connection with any acquisition
by the Company, whether through an acquisition for stock or a merger, of any
business, assets or technologies the primary purpose of which is not to raise
equity capital; and (v) upon exercise of any Options or Convertible Securities
that are outstanding on the day immediately preceding the Issue Date or which
are issued on or after the Issue Date pursuant to the terms of an Option or
Convertible Security outstanding on the day immediately preceding the Issue
Date, provided that the terms of such Options or Convertible Securities are not
amended, modified or changed on or after the Issue Date.
 
          o. “Exercise Price” has the meaning set forth in Section 2.b and as it
is subject to adjustment as provided in Section 3.
 
          p. “Fundamental Transaction” has the meaning set forth in Section 3.e.
 
          q. “Holder” has the meaning set forth in the preamble.
 
          r. “Issue Date” has the meaning set forth in the preamble.
 
15
 

--------------------------------------------------------------------------------

 

          s. “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
          t. “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
          u. “Principal Market” means at any time NYSE AMEX or such other
nationally recognized market on which the Common Stock may then be listed for
public trading.
 
          v. “Securities” means, collectively, the Warrants and the Warrant
Shares.
 
          w. “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
 
          x. “SPA” has the meaning set forth in Section 1.
 
          y. “Successor Entity” has the meaning set forth in Section 3.e.
 
          z. “Termination Date” has the meaning set forth in the preamble.
 
          aa. “Trading Day” means a day on which the Principal Market is open
for trading.
 
          bb. “Trading Market” means any of the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board (or any successors to any of the foregoing).
 
          cc. “Transfer Agent” means Continental Stock Transfer & Trust Company,
the current transfer agent of the Company, with a mailing address of 17 Battery
Place, 8th Floor, New York, New York 10004and a facsimile number of (212)
509-5150, and any successor transfer agent of the Company.
 
          dd. “VWAP” means, for any date, the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted as reported by Bloomberg
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)), (b) if the OTC Bulletin Board is not a Trading Market and the
Common Stock is not then listed or quoted on a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board or on a Trading Market
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by Holders of a majority in interest of the
Securities then outstanding and reasonably acceptable to the Company, the fees
and expenses of which shall be paid by the Company.
 
16
 

--------------------------------------------------------------------------------

 

          ee. “Warrant” has the meaning set forth in the preamble.
 
          ff. “Warrant Register” has the meaning set forth in Section 4.c.
 
          gg. “Warrant Share Delivery Date” has the meaning set forth in Section
2.d.i.
 
          hh. “Warrant Shares” has the meaning set forth in the preamble.
 
********************
 
(Signature Page Follows)
 
 
 
17
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its officer thereunto duly authorized as of the date first above indicated.
 

ADVANCED PHOTONIX, INC.   By: /s/ Richard D Kurtz   Name:  Richard D. Kurtz
Title: Chief Executive Officer and Director


18
 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE
TO: ADVANCED PHOTONIX, INC.
__________________
 
     (1) The undersigned hereby elects to purchase Warrant Shares of the Company
pursuant to the terms of the attached Warrant (only if exercised in full), and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.
 
     (2) Payment shall take the form of (check applicable box):
 
[  ] in lawful money of the United States; or
 
[  ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section 2.c, to exercise this Warrant
with respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in Section 2.c.
 
     (3) Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:
 

          

 
The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:
 

                      

 

[SIGNATURE OF HOLDER]           FOR EXECUTION BY AN INDIVIDUAL:              
By:           Date:     Print Name:              FOR EXECUTION BY AN ENTITY:    
Entity Name:              By:             Date:     Print Name:       Title:   
       


--------------------------------------------------------------------------------